PURCHASE AND SALE AGREEMENT

AGREEMENT dated as of January 3, 2006, between Marina Mile, LLC, a Delaware
limited liability company, and BIR I, LLC, a Delaware limited liability company,
as tenants-in-common (individually and collectively, as applicable, “Seller”),
each with an address of c/o Berkshire Income Realty, Inc., One Beacon Street,
Suite 1550, Boston, Massachusetts 02108, Attention: Stephen C. Parthum,
Telecopier No. 617-646-2377, and Metro Real Estate Group, Inc., a Florida
corporation (“Buyer”), with an address of 672 E. Hallandale Beach Boulevard,
Hallandale, Florida 33009, Attention: Daniel J. Schwartz, Telecopier
No. 954-457-7461.

In consideration of the mutual undertakings and covenants herein contained,
Seller and Buyer hereby covenant and agree as follows:

SECTION 1

SALE OF PROPERTY AND ACCEPTABLE TITLE

1.01      Agreement to Buy and to Sell; Property. Seller shall sell to Buyer,
and Buyer shall purchase from Seller, at the price and upon the terms and
conditions set forth in this Agreement the following:

(a)        that certain tract or parcel of land located at 2449 SW 18th Terrace,
Fort Lauderdale, Florida, more particularly described in Schedule A attached
hereto (the “Land”);

(b)        the three hundred six (306) unit apartment complex commonly known as
The Berkshires at Marina Mile Apartments, which contains related improvements,
facilities, amenities, structures, driveways and walkways, all of which have
been constructed on the Land (collectively, the “Improvements”);

(c)        all right, title and interest of Seller in and to any alleys, strips
or gores adjoining the Land, and any easements, rights-of-way or other interests
in, on, under or to, any land, highway, street, road, right-of-way or avenue,
open or proposed, in, on, under, across, in front of, abutting or adjoining the
Land, and all right, title and interest of Seller in and to any awards for
damage thereto by reason of a change of grade thereof;

(d)        the accessions, appurtenant rights, privileges, appurtenances and all
the estate and rights of Seller in and to the Land and the Improvements, as
applicable, or otherwise appertaining to any of the property described in the
immediately preceding clauses (a), (b) and/or (c);

(e)        the personal property listed in Schedule B attached hereto owned by
Seller and located on or in or used primarily in connection with the Land and
Improvements, excluding, however, any computer equipment, computer software and
computer hardware (but not the data pertaining to the operation of the Property)
and excluding the personal property, if any, listed on Schedule B-1 attached
hereto (collectively, the “Personal Property”); and

(f)         all of Seller’s interest in the Leases (as hereinafter defined) and
any refundable security deposits thereunder, all of Seller’s interest in any
assignable construction warranties or guarantees and all of Seller’s interest in
any intangible property now or hereafter

 


--------------------------------------------------------------------------------



 

owned by Seller and used primarily in connection with the Land, Improvements and
Personal Property, excluding (i) any rights to the name “Berkshire” and the
Berkshire trademark, and (ii) the right, title and interest of any website or
domain names maintained by Seller or Seller’s property manager with respect to
the Property.

All of the items described in subparagraphs (a), (b), (c), (d), (e) and (f)
above are collectively the “Property”.

1.02      Title. Each Seller shall convey to Buyer by special warranty deed (the
“Deed”) each Seller’s respective tenancy-in-common interest in the Property, and
Buyer shall accept the fee simple title to the Property in accordance with the
terms of this Agreement, and Buyer’s obligation to accept said title shall be
conditioned upon Buyer then being conveyed good and clear record and marketable
fee simple title to the Property, subject only to the Permitted Exceptions (as
hereinafter defined).

Buyer shall obtain from LandAmerica Title (the “Title Insurer”) a Commitment For
Title Insurance for an ALTA Owner’s Title Insurance Policy and legible copies of
all instruments and plans mentioned therein as exceptions to title (all of such
items are hereinafter collectively referred to as the “Commitment”). The
Commitment shall be in the amount of the Purchase Price (as defined in
Section 2.01 hereof). Should such Commitment contain any title exceptions which
are not acceptable to Buyer, in its sole discretion, Buyer shall, prior to the
expiration of the Inspection Period, notify Seller if any such exceptions are
unacceptable. If Buyer fails to so notify Seller of any unacceptable exceptions
as described above, the exceptions set forth in Schedule B of the Commitment
shall be deemed accepted by Buyer and included as the “Permitted Exceptions”. If
any exceptions are unacceptable to Buyer and Buyer timely notifies Seller in
writing of such fact as above provided, Seller, in Seller’s sole discretion,
shall have thirty (30) days from the date Seller receives notice of such
unacceptable exceptions to remove or cure such exceptions, except with respect
to the Monetary Liens (as hereinafter defined), which Seller shall remove or
cure at Closing with the proceeds from the Purchase Price. Seller shall be
deemed to have given notice to Buyer that Seller refuses to cure any
unacceptable exceptions, which Seller may so do in its sole discretion, unless
Seller, within five (5) business days after receipt of notice from Buyer, shall
notify Buyer in writing that Seller will attempt to cure such unacceptable
exceptions. If Seller fails or refuses to cure said unacceptable exceptions
within the time periods above provided, Buyer may (a) terminate this Agreement
within ten (10) days after, as applicable, either: (i) the date Seller gives
notice, or is deemed to have given notice, that Seller refuses to cure such
unacceptable exceptions, or (ii) if Seller attempts to cure, the outside date by
which Seller fails to cure such unacceptable exceptions, and, in either case,
the Deposit shall be returned to Buyer; or (b) if Buyer fails to so terminate,
Buyer shall be deemed to have waived such exceptions and accept title subject
thereto, in which event there shall be no reduction in the Purchase Price.
Notwithstanding the foregoing, Seller, at its cost, shall be obligated to cure
or remove by Closing (i) all mortgages and deeds of trust against the Property,
(ii) all judgment liens, (all federal tax liens, and (iv) any other liens
against the Property, which other liens can be cured by the payment of a sum
certain not to exceed One Hundred Thousand and 00/100 Dollars ($100,000.00) in
the aggregate (collectively, the “Monetary Liens”).

1.03      Survey. Within five (5) days from the date hereof, Seller shall
furnish Buyer with a copy of the most recent as-built survey of the Property in
Seller’s possession (the “Prior Survey”), and on or before the expiration of the
Inspection Period, Buyer may obtain a current as-built survey (the “Survey”) of
the Land and the Improvements by a registered land surveyor.

 

 


--------------------------------------------------------------------------------



 

 

Should the Prior Survey contain any encumbrances, encroachments or other survey
defects (collectively “Prior Survey Matters”) which are not acceptable to Buyer
in its sole discretion, Buyer shall, prior to the expiration of the Inspection
Period, notify Seller if any such Prior Survey Matters are unacceptable. In
addition, if Buyer obtains a New Survey, should the New Survey contain any
encumbrances, encroachments or other survey defects which do not appear on the
Prior Survey (collectively, “New Survey Matters”) and which are not acceptable
to Buyer in its sole discretion, Buyer shall, within five (5) days of Buyer’s
receipt of the New Survey but in any event not later than the expiration of the
Inspection Period, notify Seller if any such New Survey Matters are
unacceptable. (The Prior Survey Matters and the New Survey Matters are referred
to collectively as “Survey Matters”). If Buyer does not obtain a New Survey or
if Buyer fails to so notify Seller of any unacceptable Survey Matters during the
time period as described above, all Survey Matters shall be deemed accepted by
Buyer. If any Survey Matters are unacceptable to Buyer and Buyer timely notifies
Seller in writing of such fact as above provided, Seller, in Seller’s sole
discretion, shall have thirty (30) days from the date Seller receives notice of
such unacceptable Survey Matters to cure such Survey Matters. Seller shall be
deemed to have given notice to Buyer that Seller refuses to cure any
unacceptable Survey Matters, which Seller may so do in its sole discretion,
unless Seller, within five (5) business days after receipt of notice from Buyer,
shall notify Buyer in writing that Seller will attempt to cure such unacceptable
Survey Matters. If Seller fails or refuses to cure said unacceptable Survey
Matters within the time period provided, Buyer may (a) terminate this Agreement
within ten (10) days after, as applicable, either (i) the date Seller gives
notice, or is deemed to have given notice, that Seller refuses to cure such
unacceptable Survey Matters, or (ii) if Seller attempts to cure, the outside
date by which Seller fails to cure such unacceptable Survey Matters, and, in
either case, the Deposit shall be returned to Buyer; or (b) if Buyer fails to so
terminate, Buyer shall be deemed to waive such Survey Matters and accept title
subject thereto, in which event there shall be no reduction in the Purchase
Price.

SECTION 2

PURCHASE PRICE, ACCEPTABLE FUNDS,

DEPOSIT AND ESCROW OF DEPOSIT

2.01      Purchase Price. The purchase price (“Purchase Price”) to be paid by
Buyer to Seller for the Property is Forty-Six Million Nine Hundred Fifty-Five
Thousand and 00/100 Dollars ($46,955,000.00) subject to the prorations and
adjustments as hereinafter provided in this Agreement.

2.02      Payment of Monies. All monies payable under this Agreement, unless
otherwise specified in this Agreement, shall be paid by wire transfer.

2.03      Payment of Purchase Price. The Purchase Price, subject to prorations
and adjustments, shall be paid as follows:

(a)        Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) have been
paid as a deposit on or before one (1) business day after the date of this
Agreement (the “Initial Deposit”);

(b)        Seven Hundred Fifty Thousand and 00/100 Dollars ($750,000.00) shall
be paid as an additional deposit on or before the expiration of the Inspection
Period (the “Additional Deposit”); and

 

 


--------------------------------------------------------------------------------



 

 

(c)        Payment at Closing. At the consummation of the transaction
contemplated hereby (the “Closing”), Buyer shall deliver to Escrow Agent cash in
an amount equal to the Purchase Price less the amount of the Deposit held by the
Escrow Agent and subject to adjustments and apportionments as set forth herein.
The Purchase Price, as adjusted, shall be paid at Closing by wire transfer of
immediately available federal funds, transferred to the order or account of
Seller or such other person as Seller may designate in writing.

2.04      Deposit; Escrow Agent. The Initial Deposit shall be delivered by Buyer
to the Title Insurer, National Accounts, Boston Office, Attention: Robert G.
Soule, Esq. (the “Escrow Agent”) within one (1) business day after the complete
execution of this Agreement. In the event Buyer does not elect to terminate this
Agreement pursuant to Section 6.02 hereof, the Additional Deposit shall be
delivered by Buyer to the Escrow Agent on or before the expiration of the
Inspection Period. (The Initial Deposit, the Additional Deposit and the
Extension Deposit, if applicable, together with interest accrued thereon, are
collectively referred to herein as the “Deposit”). Upon receipt from Buyer of
the Deposit, Escrow Agent shall invest the Deposit in an interest-bearing
account or money market fund acceptable to Buyer and Seller. At the Closing,
Escrow Agent shall release the Deposit to Seller, which Deposit shall be
credited against the balance of the Purchase Price owed by Buyer to Seller.
Escrow Agent shall agree to hold and dispose of the Deposit in accordance with
the terms and provisions of this Agreement.

2.05      Escrow Provisions. By executing the Receipt as provided herein, Escrow
Agent hereby acknowledges receipt by Escrow Agent of the Initial Deposit paid by
Buyer to be applied on the Purchase Price of the Property under the terms
hereof. Escrow Agent agrees to hold, keep and deliver said Deposit and all other
sums delivered to it pursuant hereto in accordance with the terms and provisions
of this Agreement. Escrow Agent shall not be entitled to any fees or
compensation for its services in holding the Deposit hereunder. Escrow Agent
shall be liable only to hold said sums and deliver the same to the parties named
herein in accordance with the provisions of this Agreement, it being expressly
understood that by acceptance of this Agreement Escrow Agent is acting in the
capacity of a depository only and shall not be liable or responsible to anyone
for any damages, losses or expenses unless same shall have been caused by the
gross negligence or willful malfeasance of Escrow Agent. In the event of any
disagreement between Buyer and Seller resulting in any adverse claims and
demands being made in connection with or for the monies involved herein or
affected hereby, Escrow Agent shall be entitled to refuse to comply with any
such claims or demands so long as such disagreement may continue; and in so
refusing Escrow Agent shall make no delivery or other disposition of any of the
monies then held by it under the terms of this Agreement, and in so doing Escrow
Agent shall not become liable to anyone for such refusal; and Escrow Agent shall
be entitled to continue to refrain from acting until (a) the rights of the
adverse claimants shall have been finally adjudicated in a court of competent
jurisdiction of the monies involved herein or affected hereby, or (b) all
differences shall have been adjusted by agreement between Seller and Buyer, and
Escrow Agent shall have been notified in writing of such agreement signed by the
parties hereto. Escrow Agent shall not be required to disburse any of the monies
held by it under this Agreement unless in accordance with either a joint written
instruction of Buyer and Seller or an Escrow Demand from either Buyer or Seller
in accordance with the provisions hereinafter. Upon receipt by Escrow Agent from
either Buyer or Seller (the “Notifying Party”) of any notice or request (the
“Escrow Demand”) to perform any act or disburse any portion of the monies held
by Escrow Agent under the terms of this Agreement, Escrow Agent shall give
written notice to the other party (the “Notified Party”). If within five (5)
business days after the giving of such notice, Escrow Agent does not receive any
written objection to the Escrow Demand from the Notified Party, Escrow Agent
shall comply with the Escrow Demand. If Escrow Agent does

 


--------------------------------------------------------------------------------



 

receive written objection from the Notified Party in a timely manner, Escrow
Agent shall take no further action until the dispute between the parties has
been resolved pursuant to either clause (a) or (b) above. Further Escrow Agent
shall have the right at all times to pay all sums held by it (i) to the
appropriate party under the terms hereof, or (ii) into any court of competent
jurisdiction after a dispute between or among the parties hereto has arisen,
whereupon Escrow Agent’s obligations hereunder shall terminate.

Notwithstanding the foregoing to the contrary, in the event Buyer timely
exercises Buyer’s right to terminate this Agreement pursuant to Section 6.02
hereof prior to the expiration of the Inspection Period and Buyer delivers an
Escrow Demand together with a copy of Buyer’s termination notice pursuant to
Section 6.02 prior to the expiration of the Inspection Period, Escrow Agent
shall give written notice thereof to Seller, disburse the Deposit to Buyer and
Seller shall not have any right to object thereto.

 

Seller and Buyer jointly and severally agree to indemnify and hold harmless said
Escrow Agent from any and all costs, damages and expenses, including reasonable
attorneys’ fees, that said Escrow Agent may incur in its compliance of and in
good faith with the terms of this Agreement; provided, however, this indemnity
shall not extend to any act of gross negligence or willful malfeasance on the
part of the Escrow Agent.

2.06      Payments and Obligations Pro-Rata. All payments payable to Seller,
including, without limitation, payment of the Purchase Price, and all rights and
obligations of Seller under this Agreement shall be allocated between each
Seller pro rata in proportion to their respective tenancy in common ownership
percentage interest in the Property; provided, however, unless the text of this
Agreement provides expressly to the contrary, wherever this Agreement requires
the performance of an obligation by Seller or confers the exercise of a right to
Seller, such performance or exercise, in order to be effective, shall require
the unanimous consent and action of both Sellers.

SECTION 3

THE CLOSING

Except as otherwise provided in this Agreement, the delivery of all documents
necessary for the closing of this transaction pursuant to this Agreement (the
“Closing”) shall take place in the offices of Escrow Agent or such other place
as Seller and Buyer shall mutually agree, at 10:00 a.m. local time on March 2,
2006 (the “Original Closing Date”) or such earlier date or place as Buyer and
Seller shall mutually agree in writing. Closing shall be conducted, via the
mail, through a so-called “New York style” escrow administered by Escrow Agent.
Buyer shall have the one-time right to extend (the “Extension Option”) the
Closing Date to a date designated by Buyer, but in any event not later than
April 4, 2006 (the “Extended Closing Date”) provided that Buyer sends Seller and
Escrow Agent written notice not later than February 24, 2006 stating Buyer’s
exercise of the Extension Option, designating the Extended Closing Date and
delivers to Escrow Agent an additional deposit (the “Extension Deposit”) in the
amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00). The
Extension Deposit shall be treated as part of the Deposit for all purposes under
this Agreement. (The Original Closing Date or the Extended Closing Date, as
applicable, is referred to herein as the “Closing Date”.) It is agreed that time
is of the essence of this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

SECTION 4

SELLER’S PRE-CLOSING DELIVERIES

Seller shall furnish to Buyer, within seven (7) days after the date hereof, for
inspection and approval by Buyer the following:

4.01      Leases. Seller shall provide Buyer with access on-site to the
originals of all leases and related lease files.

4.02      Taxes. A copy of 2004 and 2005 (if available) real estate and personal
property tax statements for the Property.

4.03      Current Rent Roll. A list of the current rents now being collected
(including rent delinquencies, as applicable) on each of the apartment units in
the Improvements which includes: apartment number, unit type, tenant name,
commencement and termination dates, lease rent and security deposits.

4.04      Service Contracts. Copies of all service, maintenance, supply and
management contracts affecting the use, ownership, maintenance and/or operation
of the Property.

4.05      Utility Bills. A detailed report of all utility bills (gas, electric,
water and sewer) relating to the Property for the immediately prior twelve (12)
month period.

4.06      Environmental Reports. Copies of the most recent environmental report
in Seller’s possession since the date of Seller’s acquisition of the Property.

4.07      Operating Statements. Copies of the Operating Statements (unaudited)
for the Property for 2004 and 2005 year to date.

4.08      Permits. Copies of all certificates of occupancy (if any) and other
permits and licenses (if any) in the possession of Seller.

SECTION 5

REPRESENTATIONS AND WARRANTIES OF SELLER

Each Seller, jointly and severally, represents and warrants to Buyer as follows:

5.01

Ownership. At the Closing Date, Seller shall be the sole owner of the Property.

5.02      Leases. As of the date of this Agreement there are no leases,
subleases, licenses or other rental agreements or occupancy agreements (written
or verbal) which grant any possessory interest in and to any space situated on
or in the Improvements or that otherwise give rights with regard to use of the
Land or Improvements other than the leases (the “Leases”) described in
Schedule C attached hereto (the “Rent Roll”). The Rent Roll is true, accurate
and complete in all material respects as of the date hereof. Except as otherwise
specifically set forth in the Rent Roll or elsewhere in this Agreement:

(a)        to the knowledge of Seller, the Leases are in full force and effect
and none of them has been modified, amended or extended;

 

 


--------------------------------------------------------------------------------



 

 

(b)        Seller has neither sent written notice to any tenant of the Property,
nor received any notice from any such tenant, claiming that such tenant, or
Seller, as the case may be, is in default, which default remains uncured;

(c)        to the knowledge of Seller, no action or proceeding instituted
against Seller by any tenant of any unit in the Property is presently pending;

(d)        there are no security deposits or other deposits other than those set
forth in the Rent Roll;

(e)        no rent has been paid more than thirty (30) days in advance under any
lease of any unit in the Property other than as shown on the Rent Roll;

(f)         no leasing commission shall be due for any period subsequent to the
Closing other than for tenants who have executed a lease prior to Closing but do
not move in until after the Closing, which commissions shall be paid by Buyer;

(g)        no tenant has been given free rent, any concession in the payment of
rent or any abatement in the payment of rent for the period identified in the
Rent Roll except as set forth in the Rent Roll; and

(h)        all work, if any, required to be performed by landlord under the
terms of the Lease to prepare the unit for occupancy by each tenant has been
completed.

5.03      Service and Management Contracts. Schedule D attached hereto lists all
services, maintenance, supply and management contracts, including all material
amendments thereto (collectively, “Service Contracts”), affecting the operation
of the Property. Seller will provide a notice of termination on the Closing Date
for all Service Contracts which can be terminated by notice without the payment
of a termination fee requested by Buyer prior to the expiration of the
Inspection Period. In any event, Seller will terminate all management and
leasing agreements without any liability or obligation to Buyer. Except as set
forth in Schedule D and except for the Leases, there are no contracts or
agreements of any kind or nature to which Seller is a party or by which it is
bound.

5.04      Ability to Perform. Seller has full power to execute, deliver and
carry out the terms and provisions of this Agreement and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and this Agreement constitutes the legal, valid and binding obligation of Seller
enforceable in accordance with its terms. No order, permission, consent,
approval, license, authorization, registration or validation of, or filing with,
or exemption by, any governmental agency, commission, board or public authority
is required to authorize, or is required in connection with, the execution,
delivery and performance of this Agreement by Seller or the taking by Seller of
any action contemplated by this Agreement.

5.05      No Actions. Except as set forth on Schedule E attached hereto, and
except for tenant collection actions, if any, and tort claims, if any, which are
fully covered by insurance, there are no pending (or to Seller’s knowledge,
threatened in writing) legal actions or proceedings against or relating to
Seller or the Property.

5.06

No Violation Notice. Seller has not received written notice:

 

 


--------------------------------------------------------------------------------



 

 

(a)        from any federal, state, county or municipal authority alleging any
fire, health, safety, building, pollution, environmental, zoning or other
violation of law in respect of the Property or any part thereof, which has not
been corrected;

(b)        of any condemnation or threatened condemnation of any part of the
Property, or of the widening, change of grade or limitation on use of streets
abutting the same or concerning any special taxes or assessments levied or to be
levied against the Property or any part thereof;

(c)        from any insurance company or bonding company of any defects or
inadequacies in the Property or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges therefor or of any termination or threatened termination of any
policy of insurance or bond; or

(d)

of any change in the zoning classification of the Property or any part thereof.

5.07      No Management Contracts, Employment Contracts, Unions, Pension Plans.
Seller has not entered into any management contracts, employment contracts or
labor union contracts and has not established any retirement, pension or profit
sharing plans relating to the operation or maintenance of the Property which
shall survive the Closing or for which Buyer shall have any liability or
obligation.

As used in this Agreement, or in any other agreement, document, certificate or
instrument delivered by Seller to Buyer, the phrase “to the knowledge of
Seller”, “to Seller’s knowledge” or any similar phrase shall mean the actual,
not constructive or imputed, knowledge of Stephen C. Parthum, Vice
President-Asset Management, and Louie Bush, Regional Manager, without any
obligation on their part to make any independent investigation of the matters
being represented and warranted, or to make any inquiry of any other persons, or
to search or examine any files, records, books, correspondence and the like.

At Closing, Seller shall represent and warrant to Buyer by delivering to Buyer a
certificate (the “Seller’s Representation Certificate”) certifying that all
representations and warranties of Seller in this Agreement remain true and
correct as of the Closing Date and all of the representations and warranties
contained herein shall be deemed remade by Seller effective as of the Closing
Date; provided, however, that to the extent that changes in facts or
circumstances after the date of this Agreement have occurred, Seller shall
promptly deliver written notice to Buyer of such facts or circumstances after
becoming aware of same (but in no event later than the Closing Date) and, the
Seller’s Representation Certificate may be revised at Closing to make exception
or qualification with respect to such matters as may be necessary for such
representations to remain true, but Buyer’s agreement to allow such amendment of
Seller’s Representation Certificate shall not affect or indicate any waiver of
any condition to Closing set forth in this Agreement, and Buyer may terminate
this Agreement and receive the Deposit, if Seller fails to deliver Seller’s
Representation Certificate at Closing without any material change, except as to
changes which are permitted or contemplated pursuant to Section 8 hereof.

Buyer agrees to inform Seller promptly in writing if it discovers that any
representation or warranty of Seller is inaccurate in any material respect, or
if it believes that Seller has failed to deliver to Buyer any document or
material which it is obligated to deliver hereunder.

If Buyer notifies Seller prior to Closing that any representation or warranty
made in Section 5 is not true and correct in any material respect and Seller
fails to cure or remedy the same

 


--------------------------------------------------------------------------------



 

prior to Closing, Buyer may either (a) terminate this Agreement and the Deposit
shall be returned to Buyer, and neither party shall have further rights or
obligations pursuant to this Agreement, except for Buyer’s obligation to repair
any damage to the Property and to indemnify Seller as set forth in Section 6.01;
or (b) waive any such representation or warranty and close the transaction
without any reduction in the Purchase Price.

If subsequent to Closing Buyer notifies Seller within six (6) months after
Closing that Buyer discovered post-closing that any representation or warranty
made in Section 5 was not true and correct in any material respect and
specifying the breach with particularity, subject to the limitations set forth
in Section 17.02, Buyer shall have available all remedies at law or in equity as
a consequence thereof. If Buyer does not notify Seller of the breach of any of
its representations and warranties set forth in this Section 5 and institute a
lawsuit therefor in a court of competent jurisdiction within six (6) months
after the Closing, Buyer shall be deemed to have waived all of its rights to
claim and sue for any breach by Seller of any of its representations and
warranties made in this Section 5.

SECTION 6

INSPECTION PERIOD; ACCESS; PURCHASE “AS IS”

6.01      During the Inspection Period, Buyer, its agents and representatives,
shall be entitled to enter upon the Property (as coordinated through Seller’s
property manager), including all leased areas, upon reasonable prior notice to
Seller, to perform inspections and tests of the Property, including surveys,
environmental studies, examinations and tests of all structural and mechanical
systems within the Improvements, and to examine the books and records of Seller
and Seller’s property manager relating to the Property. Before entering upon the
Property, Buyer shall furnish to Seller evidence of general liability insurance
coverage in such amounts and insuring against such risks as Seller may
reasonably require. Notwithstanding the foregoing, Buyer shall not be permitted
to interfere unreasonably with Seller’s operations at the Property or interfere
with any tenant’s occupancy at the Property, and the scheduling of any
inspections shall take into account the timing and availability of access to
tenants’ premises, pursuant to tenants’ rights under the Leases or otherwise. If
Buyer wishes to engage in any testing which will damage or disturb any portion
of the Property, Buyer shall obtain Seller’s prior consent thereto, which may be
refused or conditioned as Seller may deem appropriate. Without limiting the
generality of the foregoing, Seller’s written approval (which, notwithstanding
the foregoing, may be granted, withheld or conditioned in Seller’s sole
discretion) shall be required prior to any testing or sampling of surface or
subsurface soils, surface water, groundwater or any materials in or about the
Improvements in connection with Buyer’s environmental due diligence. Buyer shall
repair any damage to the Property caused by any such tests or investigations,
and indemnify Seller from any and all liabilities, claims, costs and expenses
resulting therefrom. The foregoing indemnification shall survive Closing or the
termination of this Agreement.

6.02      The term “Inspection Period,” as used herein, shall mean the period
commencing on January 3, 2006 and ending at 5:00 p.m. Boston time on February 1,
2006. Buyer shall have the right to terminate this Agreement, in its sole
discretion, by giving written notice of such election to Seller on any day prior
to and including the final day of the Inspection Period, in which event the
Deposit shall be returned forthwith to Buyer and, except as expressly set forth
herein, neither party shall have any further liability or obligation to the
other hereunder. In the absence of such written notice, the contingency provided
for in this Section 6.02 shall no longer be applicable, Buyer shall

 


--------------------------------------------------------------------------------



 

be deemed to have waived its right to terminate hereunder and this Agreement
shall continue in full force and effect. In the event Buyer timely elects to
terminate this Agreement during the Inspection Period as permitted above, and as
additional consideration for Seller granting Buyer the foregoing condition
precedent, Buyer shall deliver to Seller with Buyer’s notice of termination
copies of all studies, surveys, plans, investigations and reports obtained by or
prepared by Buyer in connection with Buyer’s inspection of the Property,
excluding only any studies or reports which have been prepared by Buyer and are
of a proprietary or confidential nature. Buyer makes no warranty or
representation as to the accuracy of any information contained in such
documents.

6.03      EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND
AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”,
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT. BUYER HAS
NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, ANY PROSPECTUS DISTRIBUTED WITH RESPECT TO THE
PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGERS OF THE PROPERTY, OR ANY REAL
ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT. BUYER ALSO ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD
“AS-IS.”

BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S AFFILIATED ENTITIES AND EACH OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS
(COLLECTIVELY, “SELLER

 


--------------------------------------------------------------------------------



 

AFFILIATES”)) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST
SELLER (AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT
ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND
ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE
PROPERTY.

THE PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.

6.04      Buyer waives any rights or claims it may have against Seller or any
Seller Affiliates in connection with the presence of, or any loss, cost or
damage associated with, Hazardous Materials (as hereinafter defined) in, on,
above or beneath the Property or emanating therefrom. If at any time after the
Closing, any third party or any governmental agency seeks to hold Buyer
responsible for any loss, cost or damage arising from any Hazardous Materials
in, on, above or beneath the Property or for the violation of any Hazardous
Materials Laws, Buyer agrees that it shall not (a) implead Seller, (b) bring a
contribution action or similar action against Seller, or (c) attempt in any way
to hold Seller responsible with respect to any such matter, except if the action
relates to a release of Hazardous Materials by Seller or its agents, employees
or contractors during the timer period of Seller’s ownership. The provisions of
this Section 6.04 shall survive the Closing. As used herein, “Hazardous
Materials” shall mean and include, but shall not be limited to any petroleum
product, all hazardous or toxic substances, wastes or substances and any
substances or organisms (including any mold or fungi) which because of their
quantitated concentration, chemical, or active, flammable, explosive, infectious
or other characteristics, constitute or may reasonably be expected to constitute
or contribute to a danger or hazard to the health, safety or welfare of the
general public or of any occupants of the Building or to the environment,
including, without limitation, any hazardous or toxic waste or substances which
are included under or regulated by any applicable law or regulation (whether now
exiting or hereafter enacted or promulgated, as they may be amended from time to
time) including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), 42 U.S.C. §9601
et seq.; the Toxic Substance Control Act (“TSCAS”), 15 U.S.C. §2601 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. §1802; the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. §9601, et seq.; the Clean
Water Act (“CWA”), 33 U.S.C. §1251 et seq.; the Safe Drinking Water Act,
42 U.S.C. §300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C. §7401 et seq., the
Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.,
similar state laws and regulations adopted thereunder (collectively, “Hazardous
Materials Laws”). The provisions of this Section shall survive Closing or any
termination of this Agreement.

6.05      No Financial Representation. Seller has provided to Buyer certain
unaudited historical financial information regarding the Property relating to
certain periods of time in which Seller owned the Property. Seller and Buyer
hereby acknowledge that such information has been provided to Buyer solely as
illustrative material. Seller makes no representation or warranty that such
material is complete or accurate or that Buyer will achieve similar financial or
other results with respect to the operations of the Property, it being
acknowledged by Buyer that Seller’s

 


--------------------------------------------------------------------------------



 

operation of the Property and allocations of revenues or expenses may be vastly
different than Buyer may be able to attain. Buyer acknowledges that it is a
sophisticated and experienced purchaser of real estate and further that Buyer
has relied upon its own investigation and inquiry with respect to the operation
of the Property and releases Seller from any liability with respect to such
historical financial information.

SECTION 7

INSURANCE

7.01      Maintenance of Insurance. Until the Closing, Seller shall maintain its
present insurance on the Property which insurance in respect of fire and
casualty shall be covered by a standard All-Risk Policy in the amounts as
currently insured. Subject to the provisions of Section 7.02, the risk of loss
in and to the Property shall remain vested in Seller until the Closing. Buyer
will obtain its own insurance on the Property at Closing.

7.02      Casualty or Condemnation. If prior to the Closing, the Improvements or
any material portion thereof (having a replacement cost equal to or in excess of
Five Hundred Thousand and 00/100 Dollars ($500,000.00) are damaged or destroyed
by fire or casualty, or any part of the Property is taken by eminent domain by
any governmental entity, Seller shall promptly notify Buyer and Buyer shall have
the option, exercisable by written notice given to Seller at or prior to the
Closing, to terminate this Agreement, whereupon all obligations of all parties
hereto shall cease, the Deposit shall be returned to Buyer and this Agreement
shall be void and without recourse to the parties hereto except for provisions
which are expressly stated to survive such termination. If Buyer does not elect
to terminate this Agreement or if such damage or destruction or taking has a
replacement cost or is in an amount of less than Five Hundred Thousand and
00/100 Dollars ($500,000.00), Buyer shall proceed with the purchase of the
Property without reduction or offset of the Purchase Price, and in such case,
unless Seller shall have previously restored the Property to its condition prior
to the occurrence of any such damage or destruction, Buyer shall be entitled to
participate with Seller in the negotiation and approval of any insurance or
condemnation settlement (which approval shall not be unreasonably withheld) and
Seller shall pay over or assign to Buyer all amounts received or due from, and
all claims against, any insurance company, including, without limitation, any
rental loss insurance received by Seller attributable to any period after the
Closing Date, or governmental entity as a result of such destruction or taking
and Buyer shall be entitled to a credit against the Purchase Price equal to the
deductible amount, if applicable, under Seller’s insurance policy.

SECTION 8

SELLER’S OBLIGATIONS PRIOR TO CLOSING

Seller covenants that between the date of this Agreement and the Closing:

8.01      Leasing. Prior to the expiration of the Inspection Period, Seller
shall be entitled to enter into any new lease or enter into, amend, renew or
extend any existing Lease or terminate any Lease without Buyer's consent, in
accordance with Seller's customary practices, provided Seller shall provide
notice to Buyer of any such actions by Seller and provided further that no such
new lease and no such amendment, renewal or extension of any existing Lease
shall, including any renewal options therein, extend the term of such lease for
more than one (1) year after the lease date. From and after the expiration of
the Inspection Period (provided Buyer has paid the

 


--------------------------------------------------------------------------------



 

Additional Deposit), Seller shall not, without Buyer’s prior written consent,
which consent shall not be unreasonably withheld or delayed (provided that the
failure of Buyer to respond to a request for approval by Seller within five (5)
days after receipt thereof shall be deemed an approval by Buyer of said
request), (a) enter into any new lease for an apartment unit with a first-time
tenant; or (b) enter into, amend, renew or extend any Lease for an apartment
unit with an existing tenant; or (c) terminate any Lease except by reason of a
default by the tenant thereunder or by reason of the provisions contained in the
Lease.

8.02      Continuation of Service Contracts. Seller shall not modify or amend
any Service Contract or enter into any new service contract for the Property,
without the prior written consent of Buyer which consent shall not be
unreasonably withheld or delayed provided such contract is terminable without
penalty or payment by the then owner of the Property upon not more than thirty
(30) days’ notice.

8.03      Replacement of Personal Property. No personal property included as
part of the Property shall be removed from the Property unless the same is
replaced with similar items of at least equal quality prior to the Closing.

8.04      Tax Procedure. Seller shall not withdraw, settle or otherwise
compromise any protest or reduction proceeding affecting real estate taxes
assessed against the Property for any fiscal period in which the Closing is to
occur or any subsequent fiscal period without the prior written consent of
Buyer. Real estate tax refunds and credits received after the Closing which are
attributable (a) to any fiscal period prior to the fiscal tax year during which
the Closing occurs shall be paid to Seller, and (b) to the fiscal tax year
during which the Closing occurs shall be apportioned between Seller and Buyer,
after deducting the expenses of collection thereof, based upon the relative time
periods each owns the Property, which obligation shall survive the Closing.

8.05      Access. Seller shall allow Buyer or Buyer’s representatives access to
the Property, the Leases and other documents required to be delivered under this
Agreement upon reasonable prior notice at reasonable times; provided Buyer
agrees that the original leases and all other original documents shall remain
on-site at the Property.

8.06      Condition of Apartment Units. At the time of Closing, Seller shall
cause all apartment units in the Property which have been vacant for seven (7)
days or more to be in a market rent-ready condition (i.e., as necessary,
painted, cleaned, carpeted, with all appliances in working condition) in
accordance with Seller’s customary practices. With respect to each apartment
unit that has been vacant for seven (7) days or more prior to Closing that is
not in a market rent-ready condition at the time of Closing, Buyer, as its sole
remedy, shall receive a credit against the Purchase Price in the sum of Seven
Hundred Fifty and 00/100 Dollars ($750.00).

8.07      Operations. Seller shall operate the Property substantially in
accordance with Seller’s past practices with respect to the Property, normal
wear and tear, capital expenditures and casualty and condemnation excepted.

SECTION 9

 


--------------------------------------------------------------------------------



 

 

SELLER’S CLOSING OBLIGATIONS

9.01      Closing, Deliveries and Obligations. At the Closing, Seller shall
deliver the following to Buyer:

(a)        Deed. The Deed, in form reasonably satisfactory to Buyer’s and
Seller’s counsel, duly executed and acknowledged by each Seller, which conveys
the Land and Improvements to Buyer, subject only to Permitted Exceptions.

(b)        Bill of Sale and General Assignment. A limited warranty bill of sale
and general assignment, in form reasonably satisfactory to Buyer’s and Seller’s
counsel, which conveys all of Seller’s right, title and interest in and to the
tangible and intangible personal property duly executed by each Seller.

(c)        Assignment of Leases and Security Deposits. An assignment and
assumption of the Leases and Security Deposits, including mutual cross
indemnities, in form reasonably satisfactory to Buyer’s and Seller’s counsel
duly executed by each Seller.

(d)        Lease Records. Original copies of all Leases, and related documents
in the possession or under the control of Seller. Such records shall include a
schedule of all cash security deposits and a credit against the Purchase Price
in the amount of such security deposits held by Seller at the Closing under the
Leases together with appropriate instruments of transfer or assignment with
respect to any lease securities which are other than cash and a schedule
updating the Rent Roll and setting forth all arrears in rents and all
prepayments of rents.

(e)        Permits. Seller shall deliver, to the extent in the possession of
Seller: original copies of all certificates, licenses, permits, authorizations
and approvals issued for or with respect to the Property by governmental
authorities having jurisdiction, except that photocopies may be substituted if
the originals are posted at the Property.

(f)         Assignment of Service Contracts. An assignment and assumption of all
assignable Service Contracts, including mutual cross indemnities, in form
reasonably satisfactory to Buyer’s and Seller’s counsel duly executed by each
Seller.

(g)        Title Affidavits. Such affidavits as the Title Insurer may reasonably
require in order to omit from its title insurance policy all exceptions, other
than Permitted Exceptions, for (i) parties in possession other than under the
rights to possession granted under the Leases and providing that no tenant under
any Lease has an option to purchase, right of first refusal or similar purchase
right with respect to the Property; and (ii) mechanics’ liens and a “gap”
indemnity, in form reasonably acceptable to Seller, to permit the Title Insurer
to insure any gap between the Closing Date and the date of recording of the
Deed.

(h)        Files. Seller shall make all of its files and records relating to the
Property available to Buyer at the Property upon reasonable prior notice for
copying, which obligation shall survive the Closing.

 

 


--------------------------------------------------------------------------------



 

 

(i)         Notices of Sales. Sufficient letters, executed by each Seller,
advising the tenants under the Leases of the sale of the Property to Buyer and
directing that all rents and other payments thereafter becoming due under the
Leases be sent to Buyer or as Buyer may direct.

(j)         Non-Foreign Affidavit. Each Seller shall execute and deliver to
Buyer and Buyer’s counsel, at Closing such evidence as may be reasonably
required by Buyer to show compliance by Seller with the Foreign Investment and
Real Property Tax Act, IRC Section 1445(b)(2), as amended.

(k)        Seller’s Representation Certificate. The Seller’s Representation
Certificate duly executed by each Seller as provided in Section 5 hereof in form
reasonably satisfactory to Buyer’s and Seller’s counsel.

(l)         Rent Roll. Seller shall deliver an updated Rent Roll, re-certified
to be true, complete and accurate.

(m)       Management Agreement Termination. A termination of the existing
management agreement, executed by the property manager, effective as of the
Closing Date.

(n)        Transfer Tax Declaration. Any transfer tax declaration required to be
filed in connection with the recording of the Deed.

(o)        Authority. Each Seller shall deliver evidence, reasonably acceptable
to the Title Insurer, of the legal authority, existence and good standing of
each Seller in form sufficient to satisfy the title requirements of the Title
Insurer.

9.02      Seller’s Expenses. Seller shall pay its own counsel fees and all
transfer taxes, deed stamps, state excise tax, sales tax and documentary stamps
relating to the sale transaction (if any); and one-half (½) any escrow fees.

SECTION 10

BUYER’S CLOSING OBLIGATIONS

At the Closing, Buyer shall:

10.01    Payment of Purchase Price. Deliver to Seller the Purchase Price, as
adjusted for (a) apportionments under Section 11, and (b) any adjustments
thereto required pursuant to the express provisions this Agreement.

10.02    Lease, Security Deposit and Service Contract Assumption. Deliver to
Seller assumption agreements signed by Buyer with respect to the performance by
Buyer of the landlord’s obligations under the Leases, Security Deposits and the
Service Contracts assumed by Buyer, in each case in respect of the period from
and after the Closing.

10.03

Recording Deed. Cause the Deed to be recorded.

10.04    Other Documents. Deliver any other documents required by this Agreement
to be delivered by Buyer.

 

 


--------------------------------------------------------------------------------



 

 

10.05    Buyer’s Expenses. Pay its own counsel fees, pay all costs relating to
(a) all costs for title insurance policies and title insurance endorsements
required by Buyer (which shall be at the Butler rate); (b) all survey update
costs; (c) any mortgage financing obtained by Buyer (including all transfer
taxes, deed stamps, documentary stamps, lender title policy costs and recording
costs relating thereto); and (d) all recording costs; and pay one-half (½) of
any escrow fees.

SECTION 11

APPORTIONMENTS AND ADJUSTMENTS TO PURCHASE PRICE

The following apportionments shall be made between the parties at the Closing as
of the close of the business day prior to the Closing:

(a)        Buyer shall receive from Seller a credit for any rent and other
income under Leases collected by Seller before Closing that applies to any
period after Closing. Uncollected rent and other uncollected income shall not be
prorated at Closing. After Closing, Buyer shall apply all rent and income
collected by Buyer from a tenant, first to the month in which Closing occurred,
then to such tenant’s current monthly rental and then to arrearages in the
reverse order in which they were due, remitting promptly to Seller, any balance
properly allocable to Seller’s period of ownership. Buyer shall bill and use
commercially reasonable efforts to collect such rent arrearages in the ordinary
course of business, but shall not be obligated to engage a collection agency or
take legal action to collect any rent arrearages. Any rent or other income
received by Seller after Closing which are owed to Buyer shall be remitted to
Buyer promptly after receipt for allocation and disbursement as provided herein;

(b)        security deposits; it is the intent of the parties that all
refundable security deposits shown on the Rent Roll shall be transferred by
Seller to Buyer at Closing; provided, however, all non-refundable tenant fees
such as cleaning fees, redecorating fees and pet fees shall be retained by
Seller; on the Closing, Buyer shall in writing acknowledge receipt of and
expressly assume all Seller’s financial and custodial obligations with respect
to all such security deposits, it being the intent and purpose of this provision
that, at Closing, Seller will be relieved of all fiduciary and custodial
obligations, and that Buyer will assume all such obligations and be directly
accountable to the residents of the Property with respect to all such security
deposits; provided however, Seller shall indemnify and hold Buyer harmless from
all liabilities relating to the security deposits transferred to Buyer for the
period prior to the Closing;

(c)        there shall be no adjustment for wages, vacation pay, pension and
welfare benefits and other fringe benefits of all persons employed by Seller at
the Property; it being the intent of the parties that simultaneously with the
Closing, Seller shall terminate any existing management agreement and Buyer
shall have no liability or obligation with respect to any employee of Seller or
its management company prior to Closing;

(d)        real estate taxes, personal property taxes, water charges and sewer
charges, if any, on the basis of the most recent billing period, as reflected on
the actual invoices/bills issued by the appropriate taxing authority;

(e)        Seller shall receive a credit for utility deposits for any utility
accounts which are transferred to Buyer;

 

 


--------------------------------------------------------------------------------



 

 

(f)         prepayments paid by Seller under assigned Service Contracts,
provided there shall be no adjustment or proration for any initial inducement
payments made to Seller by providers of telephone, cable television, internet or
similar service providers; and

(g)        assessments (for governmental improvements) affecting the Property
confirmed as of the Closing Date hereof, shall be paid in installments, with
Seller responsible for any installments due prior to Closing, Buyer responsible
for any installments due after Closing and any installment due in the month of
Closing being prorated between Buyer and Seller. All other assessments (for
governmental improvements) shall be the responsibility of Buyer.

If the Closing shall occur before a new tax rate or new assessed valuation is
fixed for the fiscal period in which Closing occurs, the apportionment of taxes
at the Closing shall be upon the basis of the tax rate or assessed valuation for
the preceding period, as applicable. Promptly after the new tax rate or new
assessed valuation is fixed, the apportionment of taxes shall be recomputed. Any
discrepancy resulting from such recomputation and any errors or omissions in
computing apportionments at the Closing shall be promptly corrected, which
obligation shall survive the Closing. If any operating expenses or other
prorations cannot conclusively be determined as of the date of Closing, then the
same shall be adjusted at Closing based upon the most recently issued bills thus
far and shall be re-adjusted within sixty (60) days after the Closing occurs.

SECTION 12

FAILURE TO PERFORM

12.01    Buyer’s Election. If either Seller is unable to satisfy all of such
Seller’s obligations as set forth in this Agreement, Buyer shall have the right
to elect, in its sole discretion, at the Closing, to accept such title as such
Seller can deliver to the Property in its then condition and to pay therefor the
Purchase Price without reduction or offset, in which case such Seller shall
convey such title for such price.

12.02    Seller’s Default. If at the Closing, either Seller is unable to satisfy
all of such Seller’s obligations as set forth in this Agreement, and Buyer does
not elect to take title as provided in Section 12.01, Seller shall be in default
under this Agreement and all Deposits made hereunder shall be forthwith returned
to Buyer. In addition to the foregoing, if Buyer desires to purchase the
Property in accordance with the terms of this Agreement and either Seller
intentionally refuses to perform such Seller’s obligations hereunder, Buyer, at
its option, and as Buyer’s sole and exclusive remedy, shall have the right to
compel specific performance by such Seller hereunder in which event any Deposit
made hereunder shall be delivered to Seller at Closing and credited against the
Purchase Price.

12.03    Buyer’s Default. The parties acknowledge that in the event of Buyer’s
failure to fulfill its obligations hereunder it is impossible to compute exactly
the damages which would accrue to Seller in such event. The parties have taken
these facts into account in setting the amount of the Deposit, required pursuant
to Section 2.04, and hereby agree that: (a) such amount together with the
interest earned thereon is the pre-estimate of such damages which would accrue
to Seller; (b) such amount represents damages and not any penalty against Buyer;
and (c) if this Agreement shall be terminated by Seller by reason of Buyer’s
failure to fulfill Buyer’s obligations hereunder, the Deposit together with the
interest thereon shall be Seller’s full and liquidated damages in lieu of all
other rights and remedies which Seller may have against Buyer at law or in
equity.

 

 


--------------------------------------------------------------------------------



 

 

12.04    Cure. If either Buyer or either Seller fails to perform any of their
respective obligations under this Agreement (excluding the closing obligations
under Sections 9 and 10 hereof), the non-defaulting party shall give written
notice to the defaulting party specifying such default and, except as to
defaults which occur as of Closing, the defaulting party shall not be in default
under this Agreement unless the defaulting party fails to cure such default
within five (5) days after the delivery by the non-defaulting party of said
written notice. Notwithstanding anything in the foregoing sentence to the
contrary, if either party is in default of their respective closing obligations
under Sections 9 and 10 hereof, the non-defaulting party shall not be required
to deliver notice and the defaulting party shall not be entitled to a cure
period with respect to a default of any closing obligation under said Sections.

SECTION 13

BROKERAGE FEES

13.01    Brokerage Fees. Seller and Buyer mutually represent and warrant that
Whalen Realty Capital, LLC (“Broker”) is the only broker with whom they have
dealt in connection with this purchase and sale and that neither Seller nor
Buyer knows of other any broker who has claimed or may have the right to claim a
commission in connection with this purchase and sale. The commission of the
Broker shall be paid by Buyer pursuant to a separate agreement, but Buyer shall
be obligated to pay such commission only if, as and when the Deed is recorded
and not otherwise. In any event, Seller shall have no obligation to pay a
brokerage commission to Broker. Seller and Buyer shall indemnify and defend each
other against any costs, claims or expenses, including attorneys’ fees, arising
out of the breach on their respective parts of any representations, warranties
or agreements contained in this Section. Buyer acknowledges and agrees that
Broker is not authorized by Seller to make, and Broker has not at any time made,
any representation or warranty of any kind or character, express or implied,
with respect to Seller or the Property. The representations and obligations
under this Section shall survive the Closing or, if the Closing does not occur,
the termination of this Agreement.

SECTION 14

NOTICES

14.01    Effective Notices. All notices under this Agreement shall be in writing
and shall be delivered personally or shall be sent by Federal Express or other
comparable overnight delivery courier, addressed as set forth at the beginning
of this Agreement or by telecopier to the telecopier number as set forth at the
beginning of this Agreement, with a confirmatory notice sent thereafter by
Federal Express or other comparable overnight delivery courier. Notices shall be
deemed effective, when so received. Copies of all such notices to Buyer shall be
sent to Michael B. Denberg, Esq., Fieldstone Lester Shear & Denberg, LLP,
Suntrust Plaza, Suite 601, 201 Alhambra Circle, Coral Gables, FL 33134,
Telecopier No. (305) 357-1002, and copies of all such notices to Seller shall be
sent to Joel H. Sirkin, Esq., Wilmer Cutler Pickering Hale and Dorr LLP,
60 State Street, Boston, Massachusetts 02109, Telecopier No. 617-526-5000 and to
Mary Beth Bloom, General Counsel, The Berkshire Group, One Beacon Street, Suite
1500, Boston, Massachusetts 02108, Telecopier No. 617-556-1408.

SECTION 15

 


--------------------------------------------------------------------------------



 

 

LIMITATIONS ON SURVIVAL

15.01    Representations and Warranties. Except as otherwise expressly provided
in this Agreement, no representations, warranties, covenants or other
obligations of Seller set forth in this Agreement shall survive the Closing, and
no action based thereon shall be commenced after Closing. The representations,
warranties, covenants and other obligations of Seller set forth in Section 5
shall survive until six (6) months after the Closing, and no action based
thereon shall be commenced more than six (6) months after the Closing.

15.02    Merger. The delivery of the Deed by Seller, and the acceptance and
recording thereof by Buyer, shall be deemed the full performance and discharge
of each and every obligation on the part of Seller to be performed hereunder and
shall be merged in the delivery and acceptance of the Deed, except as provided
in Section 15.01 and except for such other obligations of Seller which are
expressly provided herein to survive the Closing.

SECTION 16

BUYER’S POST-CLOSING COVENANTS

 

Buyer intends to convert the Property to condominiums and sell individual units
to the public. In order to protect Seller from any claims in connection
therewith, Buyer covenants that Buyer shall indemnify, defend, protect and hold
harmless Seller and its partners and agents, and the respective members,
constituents, officers, directors, employees, heirs, executors and assigns of
each of them, from any and all claims, actions, litigations, liabilities,
losses, damages, attorneys’ fees and costs (“Claims”) arising from or in
connection with (i) the development, subdivision, improvement, conversion,
marketing, sale and financing of all or any portion of the Property by Buyer;
(ii) Claims asserted by any purchaser, potential purchaser, mortgage holder or
occupant of any condominium unit at the Property; and (iii) Claims by any
homeowners association for the Property and any member, officer or director of
any homeowners association. The parties intend that the foregoing
indemnification provision be interpreted to fully protect Seller and its related
parties from any and all liability whatsoever within the scope of such indemnity
associated with the conversion of the Property to condominiums and the sale of
units to the public; it being intended that Seller shall have no such liability
other than as set forth above. So long as Buyer and Seller are named insureds
under a single insurance policy, Seller and the indemnified parties hereby
acknowledge and agree that Buyer shall have the right to appoint the defense
counsel for the indemnified parties, subject to Seller’s approval, which shall
not be unreasonably withheld, and to use the same counsel to represent the
indemnified parties and Buyer with respect to any Claims that are within the
scope of this indemnity. The Buyer named herein shall not be released from this
obligation by assignment of this Agreement:

The provisions of this Section 16 shall survive the Closing.

SECTION 17

MISCELLANEOUS PROVISIONS

17.01    Assignment. Buyer shall be entitled to assign this Agreement and its
rights hereunder to a corporation, general partnership, limited partnership,
limited liability company or

 


--------------------------------------------------------------------------------



 

other lawful entity entitled to do business in the state in which the Property
is located provided such entity, shall be controlled by, controlling or under
the common control with Buyer (“Assignee”). In the event of such an assignment
of this Agreement to Assignee (a) Buyer shall notify Seller promptly, (b) except
as otherwise expressly provided in Section 16 hereof, Buyer shall be released
from liability under this Agreement and Assignee shall be solely liable under
this Agreement from and after such assignment, (c) Assignee shall assume all
obligations of Buyer under this Agreement and (d) from and after any such
assignment the term “Buyer” shall be deemed to mean the Assignee under any such
assignment.

17.02    Limitation of Seller’s Liability. No shareholders, partners or members
of Seller, nor any of its or their respective officers, directors, agents,
employees, heirs, successors or assigns shall have any personal liability of any
kind or nature for or by reason of any matter or thing whatsoever under, in
connection with, arising out of or in any way related to this Agreement and the
transactions contemplated herein, and Buyer hereby waives for itself and anyone
who may claim by, through or under Buyer any and all rights to sue or recover on
account of any such alleged personal liability.

Notwithstanding anything set forth in this Agreement to the contrary, Buyer
agrees that Seller shall have no liability to Buyer for any breach of Seller’s
covenants, agreements, representations or warranties hereunder or under any
other agreement, document, certificate or instrument delivered by Seller to
Buyer unless the valid claims for all such breaches collectively aggregate more
than Twenty-Five Thousand and 00/100 Dollars ($25,000.00), in which event the
full amount of such valid claims shall be actionable, up to the cap set forth in
the following sentence. Further, Buyer agrees that except for any damages
arising as a result of a breach by Seller of any covenant or representation set
forth in Section 13 hereof (as to which the limitations herein shall not apply)
any recovery against Seller for any breach of Seller’s covenants, agreements,
representations and warranties hereunder or under any other agreement, document,
certificate or instrument delivered by Seller to Buyer, or under any law
applicable to the Property or this transaction, shall be limited to Buyer’s
actual damages not in excess of Four Hundred Sixty-Nine Thousand and 00/100
Dollars ($469,000.00) in the aggregate and that in no event shall Buyer be
entitled to seek or obtain any other damages of any kind, including, without
limitation, consequential, indirect or punitive damages.

17.03    Integration. This Agreement embodies and constitutes the entire
understanding between the parties with respect to the transaction contemplated
herein, and all prior agreements, understandings, representations and
statements, oral or written, are merged into this Agreement. Neither this
Agreement nor any provision hereof may be waived, modified, amended, discharged
or terminated except by an instrument signed by the party against whom the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

17.04    Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the state in which the Property is located.

17.05    Captions. The captions in this Agreement are inserted for convenience
of reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof.

 

 


--------------------------------------------------------------------------------



 

 

17.06    Bind and Inure. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

17.07    Drafts. This Agreement shall not be binding or effective until properly
executed and delivered by both Seller and Buyer. The delivery by Buyer to Seller
of an executed counterpart of this Agreement shall constitute an offer which may
be accepted by the delivery to Buyer of a duly executed counterpart of this
Agreement and the satisfaction of all conditions under which such offer is made,
but such offer may be revoked by Buyer by written notice given at any time prior
to such acceptance and satisfaction.

17.08    Number and Gender. As used in this Agreement, the masculine shall
include the feminine and neuter, the singular shall include the plural and the
plural shall include the singular, as the context may require.

17.09    Attachments. If the provisions of any schedule or rider to this
Agreement are inconsistent with the provisions of this Agreement, the provisions
of such schedule or rider shall prevail. The Schedules attached are hereby
incorporated as integral parts of this Agreement.

17.10    Tax-Free Exchange by Seller. Buyer agrees to cooperate with Seller so
that either Seller may dispose of the Property in a transaction intended to
qualify in whole or in part as a tax-deferred exchange pursuant to Section 1031
of the Internal Revenue Code of 1986, as amended. In order to implement such
exchange, either Seller may assign its rights under this Agreement to a third
party designated by either Seller to act as a qualified intermediary (as such
phrase is defined in the applicable Treasury regulations), and Buyer agrees to
make all payments due hereunder to or as may be directed in writing by such
intermediary and to execute such instruments as such Seller may request in
connection therewith; provided, however, that Buyer shall not be required to
incur any additional expense (unless such Seller agrees to reimburse Buyer for
same at the Closing) or liability as a result of such cooperation, exchange or
assignment and such Seller shall not be relieved of any liability under this
Agreement as a result of such assignment.

17.11    Tax-Free Exchange by Buyer. Buyer may consummate the purchase of the
Property as part of a so-called like-kind exchange (the “Exchange”) pursuant to
Section 1031 of the Internal Revenue Code of 1986, provided that: (a) the
Closing shall not be delayed or affected by reason of the Exchange nor shall the
consummation or accomplishment of the Exchange be a condition precedent or
condition subsequent to Buyer’s obligations under this Agreement; (b) Buyer
shall effect the Exchange through an assignment of this Agreement, or its rights
under this Agreement, through a qualified intermediary; (c) Seller shall not be
required to take an assignment of the purchase agreement for the relinquished
property or be required to acquire or hold title to any real property for
purposes of consummating the Exchange; (d) Buyer shall pay any additional costs
that would not otherwise have been incurred by Seller had Buyer not consummated
its purchase through the Exchange. Seller’s acquiescence to the Exchange shall
not affect or diminish in any manner its rights hereunder nor shall Seller be
responsible for compliance with or be deemed to have warranted to Buyer that the
Exchange in fact complies with Section 1031 of the Internal Revenue Code of
1986; and (e) Buyer shall indemnify, defend and hold Seller harmless from or
against all claims, losses, costs, damages, liabilities (including reasonable
attorneys’ fees) in connection therewith.

17.12    Further Assurances. In addition to the acts and deeds recited herein
and contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or

 


--------------------------------------------------------------------------------



 

expense, on or after the Closing any further deliveries or assurances as may be
reasonably necessary to consummate the transactions contemplated hereby or to
further protect the conveyance, transfer and assignment of the Property to
Buyer.

17.13    Attorneys’ Fees. Should either party employ attorneys to enforce any of
the provisions hereof, the party against whom any final judgment is entered
agrees to pay the prevailing party all reasonable attorneys’ fees and related
legal costs expended or incurred in connection therewith.

17.14    Assignment of Existing Mortgage. Seller shall request the holder of the
existing mortgage encumbering the Property to assign, at the Closing, the
existing mortgage to the lender making a mortgage loan to Buyer in connection
with the transactions contemplated hereby in lieu of the existing mortgagee
discharging the same, provided that Seller shall incur no additional cost,
liability or obligations as a result thereof. Seller’s obligation to make any
such request is conditioned on the existing mortgagee agreeing to release Seller
and its principals from any recourse liability under said existing mortgage. The
assignment of the existing mortgage shall not be a condition to Closing and if
the holder of the existing mortgage fails or refuses to so assign the existing
mortgage, Buyer shall have no right to terminate this Agreement or to postpone
or extend the Closing Date as a result thereof.

[REMAINDER OF PAGE INTENTIONALLY BLANK]



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

SELLER:

WITNESS:

MARINA MILE, LLC, a Delaware limited liability company

 

/s/ Elaine S. Doughty

By: /s/ Stephen C. Parthum

 

 

Stephen C. Parthum, Vice President

 

WITNESS:

BIR I, LLC, a Delaware limited liability company

 

/s/ Elaine S. Doughty

By: /s/ Stephen C. Parthum

 

 

Stephen C. Parthum, Vice President

 

BUYER:

WITNESS:

METRO REAL ESTATE GROUP, INC.,

a Florida corporation

 

/s/ E. N. Betancourt

By: /s/ Robert Lansburgh

 

 

Name: Robert Lansburgh

 

Title: Vice President

 

 

 

 

 

 

 